DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, etc. (US 20160332574 A1) in view of Kudoh, etc. (US 20090132162 A1), further in view of Kusayanagi, etc. (US 20180286095 A1).
Regarding claim 12, Park teaches that a surrounding vehicle display method (See Park: Fig. 4, and [0092], “The virtual viewpoint image generator 220, for example, of the surround viewing system may generate a virtual viewpoint image of the vehicle by combining the front image, the rear image, the left image, and the right image respectively received from the front camera 410, the rear camera 420, the left camera 430, and the right camera 440. Alternatively, additional or less cameras may be used to generate the virtual viewpoint image”), comprising: 
obtaining information on surroundings of a host vehicle (See Park: Fig. 4, and [0091], “Referring to FIG. 4, the vehicle may include a front camera 410, a rear camera 420, a left camera 430, and a right camera 440. For example, the front camera 410 may be disposed on a 
detecting a vehicle speed of the host vehicle (See Park: Fig. 19, and [0123], “In operation 1920, the surround viewing system may selectively transmit at least one of additional information and the generated virtual viewpoint image of the vehicle to one or more other vehicles and/or one or more RSE's. The additional information may include any one or more of ID information of the vehicle, speed information of the vehicle, height information of a viewpoint of the virtual viewpoint image of the vehicle, angle information of the viewpoint of the virtual viewpoint image of the vehicle, resolution information of the virtual viewpoint image of the vehicle, scale information computed by the vehicle, location information of the vehicle, a vehicle image of the vehicle viewed downward from above, and/or traffic information obtained or sensed by the vehicle, as non-limiting examples”); 
using the obtained information on the surroundings of the host vehicle to generate a virtual image that indicates the surroundings of the host vehicle as being viewed from above the host vehicle (See Park: Fig. 2, and [0069], “Referring to FIG. 2, the surround viewing system 
making a display region of a front region and a rear region around the host vehicle on the virtual image wide (See Park: Figs. 1A-F, and [0062], “As noted above, the vehicle V1 110 may receive respective road monitoring image information provided by at least one of the RSE 130 and the other vehicles through the wireless cooperative communication. Based on the received image information, the vehicle V1 110 may collect image information of a region larger than the road region 150. For example, as illustrated in FIG. 1E, the vehicle V1 110 may collect or derive image information of the road region 170 monitored by the vehicle V2 120 and image information of the road region 140 monitored by the RSE 130 as well as the image information of the road region 150 monitored by the vehicle V1 110, resulting in a collected region that is larger than the limited road region 150”) when the detected vehicle speed is higher than a low vehicle speed; and 
displaying the virtual image on a display (See Park: Fig. 2, and [0068], “FIG. 2 illustrates a surround viewing system and method, according to one or more embodiments. Hereinafter, as 
However, Park fails to explicitly disclose that when the detected vehicle speed is higher than a low vehicle speed; and wherein an increase rate for widening the rear region is greater than the increase rate for widening the front region.
However, Kudoh teaches that wherein an increase rate for widening the rear region is greater than the increase rate for widening the front region (See Kudoh: Fig. 15A-C and 16A-B, and [0107], “Also, with respect to an image taken as the vehicle approaches the junction, viewpoint conversion may be performed. The viewpoint conversion will be described using FIGS. 15 and 16. The viewpoint conversion is a technique to generate an image from a viewpoint (a virtual viewpoint) different from the actual viewpoint by performing coordinate conversion with respect to an actual image. In this case, a coordinate conversion table which stores a predetermined regulation for coordinate conversion is stored in the imaging regulation storage section 106. The control section 108 may perform the viewpoint conversion according to the regulation in the coordinate conversion table, and may display a resultant image on the display section 110. For example, in the coordinate conversion table is defined a regulation (a regulation for a virtual viewpoint 1) for converting to a viewpoint at a height h2 with a 

However, Park, modified by Kudoh, fails to explicitly disclose that when the detected vehicle speed is higher than a low vehicle speed.
However, Kusayanagi teaches that when the detected vehicle speed is higher than a low vehicle speed (See Kusayanagi: Figs. 2A-C, and [0037]~[0041], “Meanwhile, in the examples 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Park to have when the detected vehicle speed is higher than a low vehicle speed as taught by Kusayanagi in order prevent a situation where the virtual viewpoint position is changed by an unintended operation on the steering wheel by the driver (See Kusayanagi: Fig. 1, and [0092], “Note that in the second embodiment too, as in the first embodiment, the process of changing the virtual viewpoint position based on the steering angle may be started upon input of a signal from the turn signal switch 17. In this way, it is possible to prevent a situation where the virtual viewpoint position is changed by an unintended operation on the steering wheel by the driver”). Park teaches a method and system that may generate a virtual peripheral image for the driver from a virtual view point in order to provide the driver with an extended view, while Kusayanagi teaches a system and method that may adjust the height and the viewing angle of the virtual viewpoint based on the host vehicle speed with respect to a reference vehicle speed and make the rear view area much larger than 
Regarding claim 13, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 12, wherein, the display region of at least the rear region around the host vehicle on the virtual image is made wider as the vehicle speed becomes higher (See Kusayanagi: Fig. 2B, and [0039], “Next, the virtual viewpoint position in a case where the host vehicle travels at a speed higher than the reference speed, e.g. 70 km/h will be described with reference to FIG. 2B. As illustrated in FIG. 2B, when the host vehicle travels at high speed, the virtual viewpoint position calculator 32 calculates a virtual viewpoint position C2 as a position farther from the host vehicle in the rearward direction and lower from the road surface than the virtual viewpoint position C1 is. Specifically, as illustrated in FIG. 2B, the virtual viewpoint position calculator 32 calculates the virtual viewpoint position C2 as a position 70 m away from the host vehicle in the horizontally rearward direction and 15 m away from the road surface in the vertically upward direction. Also, the virtual viewpoint position calculator 32 sets the angle formed between the direction of a line of sight looking down the host vehicle from the virtual viewpoint position C2 (the dotted line in FIG. 2B) and a horizontal plane at the height of the virtual viewpoint position C2 to 15 degrees. Thus, when the speed is high, the virtual viewpoint position C2, illustrated in FIG. 2B, is calculated. With an overhead image of a downward view 
Regarding claim 14, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 12, wherein, the display region of at least the rear region around the host vehicle on the virtual image is made wider when the vehicle speed becomes higher than at least one predetermined speed (See Kusayanagi: Fig. 2B, and [0039], “Next, the virtual viewpoint position in a case where the host vehicle travels at a speed higher than the reference speed, e.g. 70 km/h will be described with reference to FIG. 2B. As illustrated in FIG. 2B, when the host vehicle travels at high speed, the virtual viewpoint position calculator 32 calculates a virtual viewpoint position C2 as a position farther from the host vehicle in the rearward direction and lower from the road surface than the virtual viewpoint position C1 is. Specifically, as illustrated in FIG. 2B, the virtual viewpoint position calculator 32 calculates the virtual viewpoint position C2 as a position 70 m away from the host vehicle in the horizontally rearward direction and 15 m away from the road surface in the vertically upward direction. Also, the virtual viewpoint position calculator 32 sets the angle formed between the direction of a line of sight looking down the host vehicle from the virtual viewpoint position C2 (the dotted line in FIG. 2B) and a horizontal plane at the height of the virtual viewpoint position C2 to 15 degrees. Thus, when the speed is high, the virtual viewpoint position C2, illustrated in FIG. 2B, is calculated. With an overhead image of a downward view from the virtual viewpoint 
Regarding claim 15, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 14, wherein, the display region of at least the rear region around the host vehicle on the virtual image is made wider as the predetermined speed is higher (See Kusayanagi: Fig. 2B, and [0039], “Next, the virtual viewpoint position in a case where the host vehicle travels at a speed higher than the reference speed, e.g. 70 km/h will be described with reference to FIG. 2B. As illustrated in FIG. 2B, when the host vehicle travels at high speed, the virtual viewpoint position calculator 32 calculates a virtual viewpoint position C2 as a position farther from the host vehicle in the rearward direction and lower from the road surface than the virtual viewpoint position C1 is. Specifically, as illustrated in FIG. 2B, the virtual viewpoint position calculator 32 calculates the virtual viewpoint position C2 as a position 70 m away from the host vehicle in the horizontally rearward direction and 15 m away from the road surface in the vertically upward direction. Also, the virtual viewpoint position calculator 32 sets the angle formed between the direction of a line of sight looking down the host vehicle from the virtual viewpoint position C2 (the dotted line in FIG. 2B) and a horizontal plane at the height of the virtual viewpoint position C2 to 15 degrees. Thus, when the speed is high, the virtual viewpoint position C2, illustrated in FIG. 2B, is calculated. With an overhead image of a downward view from the virtual viewpoint position C2, it is possible to grasp the situation of a broad area 
Regarding claim 16, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 12, wherein,
the rear region around the host vehicle on the virtual image is smaller than the front region around the host vehicle on the virtual image when the vehicle speed is lower than a second predetermined speed (See Kusayanagi: Fig. 2C, and [0040], “Next, the virtual viewpoint position in a case where the host vehicle travels at a speed lower than the reference speed, e.g. 30 km/h will be described with reference to FIG. 2C. As illustrated in FIG. 2C, when the host vehicle travels at low speed, the virtual viewpoint position calculator 32 calculates a virtual viewpoint position C3 as a position closer from the host vehicle in the rearward direction and higher from the road surface than the virtual viewpoint position C1 is. Specifically, as illustrated in FIG. 2C, the virtual viewpoint position calculator 32 calculates the virtual viewpoint position C3 as a position 30 m away from the host vehicle in the horizontally rearward direction and 30 m away from the road surface in the vertically upward direction. Also, the virtual viewpoint position calculator 32 sets the angle formed between the direction of a line of sight looking down the host vehicle from the virtual viewpoint position C3 (the dotted line in FIG. 2C) and a horizontal plane at the height of the virtual viewpoint position C3 to 45 degrees. Thus, when the speed is low, the virtual viewpoint position C3, illustrated in FIG. 2C, is calculated. With an overhead image of a downward view from the virtual viewpoint position C3, how the situation 
Regarding claim 17, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 12, wherein
a feature of an above virtual viewpoint is changed to make the display region of at least the rear region around the host vehicle on the virtual image wide (See Kusayanagi: Fig. 2B, and [0039], “Next, the virtual viewpoint position in a case where the host vehicle travels at a speed higher than the reference speed, e.g. 70 km/h will be described with reference to FIG. 2B. As illustrated in FIG. 2B, when the host vehicle travels at high speed, the virtual viewpoint position calculator 32 calculates a virtual viewpoint position C2 as a position farther from the host vehicle in the rearward direction and lower from the road surface than the virtual viewpoint position C1 is. Specifically, as illustrated in FIG. 2B, the virtual viewpoint position calculator 32 calculates the virtual viewpoint position C2 as a position 70 m away from the host vehicle in the horizontally rearward direction and 15 m away from the road surface in the vertically upward direction. Also, the virtual viewpoint position calculator 32 sets the angle formed between the direction of a line of sight looking down the host vehicle from the virtual viewpoint position C2 (the dotted line in FIG. 2B) and a horizontal plane at the height of the virtual viewpoint position C2 to 15 degrees. Thus, when the speed is high, the virtual viewpoint position C2, illustrated in FIG. 2B, is calculated. With an overhead image of a downward view from the virtual viewpoint 
Regarding claim 18, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Kusayanagi teaches that the surrounding vehicle display method according to claim 12, wherein
the information on the surroundings of the host vehicle is information on a moving object including at least another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including at least a parking vehicle (See Kusayanagi: Fig. 10, and [0095], “The laser rangefinder 18 (surrounding detecting unit) is a device that detects the environment around the host vehicle, and detects obstacles (such as pedestrians, bicycles, motorcycles, and other vehicles) present around (e.g. within 30 m) the host vehicle. More specifically, the laser rangefinder 18 scans laser light within a predetermined angular range, receives the reflected light, and detects the time difference between the time of emission of the laser light and the time of reception of the reflected light to detect the distances between the host vehicle and the obstacles, the angles, and the like. The laser rangefinder 18 outputs the detected information to the controller 30”).
Regarding claim 19, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Park teaches that the surrounding vehicle display method according to claim 12, wherein the surrounding vehicle display method is used in an automated driving vehicle that performs travelling control of the host vehicle automatically (See Park: Figs. 
Regarding claim 20, Park, Kudoh, and Kusayanagi teach all the features with respect to claim 12 as outlined above. Further, Park, Kudoh, and Kusayanagi teach that a surrounding vehicle display device (See Park: Fig. 4, and [0092], “The virtual viewpoint image generator 220, for example, of the surround viewing system may generate a virtual viewpoint image of the vehicle by combining the front image, the rear image, the left image, and the right image respectively received from the front camera 410, the rear camera 420, the left camera 430, and the right camera 440. Alternatively, additional or less cameras may be used to generate the virtual viewpoint image”), comprising:
an information sensor (See Park: [0136], “Examples of hardware components include resistors, capacitors, inductors, power supplies, frequency generators, operational amplifiers, power amplifiers, low-pass filters, high-pass filters, band-pass filters, analog-to-digital converters, digital-to-analog converters, controllers, sensors, memory, drivers, processing 
a vehicle speed sensor (See Kusayanagi: Fig. 1, and [0022], “a vehicle speed sensor 16”) that detects a vehicle speed of the host vehicle (See Park: Fig. 19, and [0123], “In operation 1920, the surround viewing system may selectively transmit at least one of additional information and the generated virtual viewpoint image of the vehicle to one or more other vehicles and/or one or more RSE's. The additional information may include any one or more of ID information of the vehicle, speed information of the vehicle, height information of a viewpoint of the virtual viewpoint image of the vehicle, angle information of the viewpoint of the virtual viewpoint image of the vehicle, resolution information of the virtual viewpoint image of the vehicle, scale information computed by the vehicle, location information of the vehicle, a 
a controller (See Park: [0136], “A processing device, processor, or computer is implemented by one or more processing elements, such as an array of logic gates, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a programmable logic controller, a field-programmable gate array, a programmable logic array, a microprocessor, or any other device or combination of devices known to one of ordinary skill in the art that is capable of responding to and executing instructions in a defined manner to achieve a desired result”) that uses the information obtained by the information sensor to generate a virtual image that indicates the surroundings of the host vehicle as being viewed from above the host vehicle (See Park: Fig. 2, and [0069], “Referring to FIG. 2, the surround viewing system 200 may include an image generating apparatus that includes a virtual viewpoint image generator 220, a receiver 240, and an extended virtual viewpoint image generator 250. Alternatively, the virtual viewpoint image generator 220, receiver 240, and extended virtual viewpoint image generator 250 may be separate components of the surround viewing system 200. The image generating apparatus may further include, or as another component of the surround viewing system 200, the transmitter 230. Still further, the surround viewing system 200 may include one or more cameras 210 and display 260. The below discussed operations of each of the virtual viewpoint image generator 220, transmitter 230, receiver 240, and extended virtual viewpoint image generator 250, for example, may be implemented by at one or more processing devices, processors, or specialized computers configured to operate as respectively described below and/or through respective alternate hardware elements. Such processing devices, processors, 
a display that displays the virtual image (See Park: Fig. 2, and [0068], “FIG. 2 illustrates a surround viewing system and method, according to one or more embodiments. Hereinafter, as 
the controller makes a display region of a front region and a rear region around the host vehicle on the virtual image wide (See Park: Figs. 1A-F, and [0062], “As noted above, the vehicle V1 110 may receive respective road monitoring image information provided by at least one of the RSE 130 and the other vehicles through the wireless cooperative communication. Based on the received image information, the vehicle V1 110 may collect image information of a region larger than the road region 150. For example, as illustrated in FIG. 1E, the vehicle V1 110 may collect or derive image information of the road region 170 monitored by the vehicle V2 120 and image information of the road region 140 monitored by the RSE 130 as well as the image information of the road region 150 monitored by the vehicle V1 110, resulting in a collected region that is larger than the limited road region 150”) when the detected vehicle speed is higher than a low vehicle speed (See Kusayanagi: Figs. 2A-C, and [0037]~[0041], “Meanwhile, in the examples illustrated in FIGS. 2A-2C, the virtual viewpoint positions are described with respect to one reference speed, in terms of whether the vehicle speed is higher or lower than this reference speed. However, the reference speed is not limited to one speed. A plurality of reference speeds may be set (e.g. reference speed 1, reference speed 2, reference speed 1>reference speed 2), the vehicle speed may be divided into smaller ranges and associated with 
an increase rate for widening the rear region is greater than the increase rate for widening the front region (See Kudoh: Fig. 15A-C and 16A-B, and [0107], “Also, with respect to an image taken as the vehicle approaches the junction, viewpoint conversion may be performed. The viewpoint conversion will be described using FIGS. 15 and 16. The viewpoint conversion is a technique to generate an image from a viewpoint (a virtual viewpoint) different from the actual viewpoint by performing coordinate conversion with respect to an actual image. In this case, a coordinate conversion table which stores a predetermined regulation for coordinate conversion is stored in the imaging regulation storage section 106. The control section 108 may perform the viewpoint conversion according to the regulation in the coordinate conversion table, and may display a resultant image on the display section 110. For example, in the coordinate conversion table is defined a regulation (a regulation for a virtual viewpoint 1) for converting to a viewpoint at a height h2 with a depression angle (a descending angle of a camera optical axis with respect to a plane parallel to the ground) .omega.2 of a camera optical axis as shown in FIG. 15 (B), and a regulation (a regulation for a virtual viewpoint 2) for converting to a viewpoint at a height h3 with a depression angle .omega.3 as shown in FIG. 15 (C). The coordinate conversion is performed with respect to a taken image, for example, using the regulation for the virtual viewpoint 2 at a position between 50 m and 70 m to the junction and the regulation for the virtual viewpoint 3 at a position within 50 m to the junction, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612